DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
 	Claim 1 is currently amended.  Claims 1, 2, 5 and 12-15 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0095487, hereinafter Hamrock in view of U.S. Pre-Grant Publication No. 2004/0097603, hereinafter Hasegawa and with evidence from Mech. of Mat., vol, 32, pp 303-314, hereinafter Li. 
	Regarding claim 1, Hamrock teaches a polymer electrolyte membrane for a PEM fuel cell (abstract). The polymer electrolyte membrane includes multiple different fluorine-based polymers, each having an ion-exchange group (abstract, paragraphs [0009, 0031, 0048]). Given that the polymers are different, they have different monomer structures. 
	The fluorine-based polymers are PFSA resins obtained by hydrolyzing a PFSA resin precursor, which is a copolymer of tetrafluoroethylene (satisfies instantly claimed formula 8, with Z = F) and a polymer with the structure -CF2=CF-R1-SO2X (paragraphs [0031, 0042-0045, 0064, 0065]). 
In this polymer R1 may be (-O-CF2CF(CF3)-)n-O-CF2CF2-, with n = 1-4 (paragraph [0042]) and therefore for n = 1, the full polymer would have the structure: 
-CF2=CF-O-CF2CF(CF3)-O-CF2CF2-SO2X. 
This compound satisfies instantly claimed formula 6 as follows: X is CF3 – a perfluoroalkyl group with 1 carbon atom; n is 1; A is CF2CF2- SO2X, i.e. m is 2 and W is, e.g. SO2F (a functional group convertible to SO3H by hydrolysis). 
Given that Hamrock’s copolymer is produced from the instantly claimed monomers, its structure is expected to include the monomers of instantly claimed formula 5, with each of a and g being greater than 0 and less than 1. Moreover, given that the polymer is a copolymer of two monomers, the value a+g would necessarily be 1.
Hamrock teaches that the polymer electrolyte membrane has an equivalent weight of less than 1050 (paragraph [0030]).

	Hamrock does not report on the: 1) ion cluster diameter and 2) the converted puncture strength.
Regarding 1), the PFSA membrane taught by Hamrock has the instantly claimed polymer composition. It also satisfies the instantly claimed equivalent weight. Further, it is produced via an analogous method, including an annealing step at a temperature of 210°C.  It is known in the art that ion cluster diameter depends on equivalent weight – see Li (p. 306, last paragraph, Table 2 and figure 3). It is further known that ion cluster diameter depends on the amount of water absorbed - Li (p. 306, last paragraph, Table 1 and figure 2). It is thus expected, that within the group of membranes taught by Hamrock, which satisfy the required equivalent weight there are membranes with an ion cluster diameter within the claimed range. Additionally, it is expected that simply by varying the water content, the ion cluster diameter would be found to be in the claimed range. 
Regarding 2), Hasegawa teaches a comparable polymer electrolyte membrane. The membrane has an equivalent weight of 700-1000, is formed of analogous polymers, with an analogous method and is intended for use in a PEM fuel cell (paragraphs [0037, 0057, 0074, 0077]). Hasegawa teaches a puncture strength in the range 300 gf/25 µm – 3,000/25 µm (paragraph [0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the membrane has a 
The optimum ranges of Hamrock as modified by Hasegawa for the puncture strength and equivalent weight overlap the instant application's optimum ranges of greater than 300 gf/50 µm and 400 to 950.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Hamrock as modified by Hasegawa discloses the claimed invention except for the exact optimum range of the puncture strength and equivalent weight in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, Hamrock teaches a polymer electrolyte membrane.
Hamrock fails to report on the ion conductivity of the polymer electrolyte membrane.
Hasegawa teaches that a suitable ion conductivity for a polymer electrolyte membrane is at least 0.10 S/cm (paragraphs [0023, 0025]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that Hamrock’s polymer 
Regarding claim 5, Hamrock teaches that the polymer electrolyte membrane has an equivalent weight of less than 1050 (paragraph [0030]).
Hamrock's optimum range overlaps the instant application's optimum range of 700 to 950.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Hamrock as modified by Hasegawa discloses the claimed invention except for the exact optimum range of the equivalent weight in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Hamrock teaches a fuel cell comprising the polymer electrolyte membrane of claim 1 (paragraph [0026]).
A fuel cell run in reverse is an electrolysis apparatus (“facility”). 
Regarding claim 14, Hamrock teaches a membrane electrode assembly (MEA) comprising the polymer electrolyte membrane of claim 1 (paragraph [0026]).
Regarding claim 15, Hamrock teaches a fuel cell comprising the MEA of claim 14 (paragraph [0026]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0095487, hereinafter Hamrock in view U.S. Pre-Grant Publication No. 2004/0097603, hereinafter Hasegawa as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2014/0349160, hereinafter Kato.
Regarding claim 12, Hamrock teaches a polymer electrolyte membrane comprising a fluorine-based polymer electrolyte.
Hamrock fails to teach a redox flow battery comprising the polymer electrolyte membrane.
The use of polymer electrolyte membranes of the type taught by Hamrock in redox flow batteries is well-known in the art – see, e.g. Kato (abstract, paragraphs [0011, 0036, 0048]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement the membrane of Hamrock as modified by Hasegawa in a redox flow battery without undue experimentation and with a reasonable expectation of success.

Claims 1, 2, 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0097603, hereinafter Hasegawa in view of U.S. Pre-Grant Publication No. 2005/0095487, hereinafter Hamrock and with evidence from Ind. Eng. Chem. Res., 48, 6805-6810, hereinafter Ahmed. 
	Regarding claim 1, Hasegawa teaches a polymer electrolyte membrane for a PEM fuel cell (paragraphs [0002, 0011]). The polymer electrolyte membrane includes a fluorine-based polymer, having an ion-exchange group (paragraph [0057]). 
	The fluorine-based polymer is a PFSA resin obtained by hydrolyzing a PFSA resin precursor, which is a copolymer of two polymers which satisfy instantly claimed formulas 6 and 8 (paragraphs [0057, 0063]). 
Given that Hasegawa’s copolymer is produced from the instantly claimed monomers, its structure is expected to include the monomers of instantly claimed formula 5, with each of a and g being greater than 0 and less than 1. Moreover, given that the polymer is a copolymer of two monomers, the value a+g would necessarily be 1.
Hasegawa teaches that the polymer electrolyte membrane has an equivalent weight in the range 700 to 1000 (paragraph [0037]).
Hasegawa teaches a puncture strength in the range 300 gf/25 µm – 3,000/25 µm (paragraph [0019]).
	Hasegawa does not: 1) report on the ion cluster diameter and 2) teach a mixture of two or more polymers.
Regarding 1), the PFSA membrane taught by Hasegawa has the instantly claimed polymer composition. It also satisfies the instantly claimed equivalent weight. Further, it is produced via an analogous method, including an annealing step at a temperature of less than 300°C.  It is known in the art that ion cluster diameter depends on equivalent weight – see Li (p. 306, last paragraph, Table 2 and figure 3). It is further known that ion cluster diameter depends on the amount of water absorbed - Li (p. 306, 
Regarding 2), it is known in the art to use blends of closely related polymers to form polymer electrolyte membranes of the type taught by Hasegawa. See, e.g. Hamrock who uses multiple polymers with structure analogous to Hasegawa’s to form a polymer electrolyte membrane intended for use in a PEM fuel cell (paragraphs [0031, 0048]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a mixture of polymers in forming Hasegawa’s polymer electrolyte membrane for the purpose of optimizing properties of the membrane.
The optimum ranges of Hasegawa as modified by Hamrock for the puncture strength and equivalent weight overlap the instant application's optimum ranges of greater than 300 gf/50 µm and 400 to 950.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Hasegawa as modified by Hamrock discloses the claimed invention except for the exact optimum ranges of the puncture strength and the equivalent weight in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine these exact In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Hasegawa teaches an ion conductivity of at least 0.10 S/cm (paragraphs [0023, 0025]).
Regarding claim 5, Hasegawa teaches that the polymer electrolyte membrane has an equivalent weight in the range 700 to 1000 (paragraph [0037]).
Hasegawa’s optimum range overlaps the instant application's optimum range of 700 to 950.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Hasegawa as modified by Hamrock discloses the claimed invention except for the exact optimum range of the equivalent weight in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Hasegawa teaches a fuel cell comprising the polymer electrolyte membrane of claim 1 (paragraph [0011]).
A fuel cell run in reverse is an electrolysis apparatus (“facility”). 
Regarding claim 14, Hasegawa teaches a membrane electrode assembly (MEA) comprising the polymer electrolyte membrane of claim 1 (paragraph [0011]).
 claim 15, Hasegawa teaches a fuel cell comprising the MEA of claim 14 (paragraph [0011]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0097603, hereinafter Hasegawa in view of U.S. Pre-Grant Publication No. 2005/0095487, hereinafter Hamrock as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2014/0349160, hereinafter Kato.
Regarding claim 12, Hasegawa teaches a polymer electrolyte membrane comprising a fluorine-based polymer electrolyte.
Hasegawa fails to teach a redox flow battery comprising the polymer electrolyte membrane.
The use of polymer electrolyte membranes of the type taught by Hasegawa in redox flow batteries is well-known in the art – see, e.g. Kato (abstract, paragraphs [0011, 0036, 0048]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement the membrane of Hasegawa as modified by Hamrock in a redox flow battery without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combinations of Hamrock and Hasegawa, with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724